Order entered September 19, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01201-CR

                          DAVID DEWAYNE OWENS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F12-51368-H

                                          ORDER
       The Court REINSTATES the appeal.

       On August 20, 2013, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On September 17, 2013, we received appellant’s brief.

Therefore, in the interest of expediting the appeal, we VACATE the August 20, 2013 order

requiring findings.

       We ORDER appellant’s brief filed as of the date of this order.


                                                     /s/   DAVID EVANS
                                                           JUSTICE